DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 14 February 2022.  In view of this communication, and the amendment concurrently filed: claims 1-22 were previously pending; claims 10-11 and 16 were canceled by the amendment; and thus, claims 1-9, 12-15, and 17-22 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 14 February 2022, have been fully considered and are persuasive.
The Applicant’s arguments simply state that the previously indicated limitations, rejected under 35 U.S.C. 112, have been removed from the claims or that the claims in question have themselves been canceled.  Since the objectionable language is no longer present in the claims, the claims are now in condition for allowance.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-9, 12-15, and 17-22 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a magnetic coupling system, comprising: 
a follower magnet eccentrically located relative and magnetically coupled to the drive magnet, wherein linear [or rotational] movement of the drive magnet induces a corresponding similar linear [or rotational] movement of the follower magnet; and 
a magnetic balancing component eccentrically located relative to the follower magnet, wherein the magnetic balancing component and the drive magnet exert attractive magnetic forces on the follower magnet in opposite directions.
Regarding claim 14, and all claims dependent thereon, the prior art does not disclose, inter alia, a magnetically coupled actuation system, comprising: 
a follower magnet eccentrically located relative to, isolated from, and magnetically coupled to the drive magnet, wherein linear [or rotational] movement of the drive magnet induces a corresponding similar linear [or rotational] movement of the follower magnet; 
a follower device coupled to and driven by movement of the follower magnet; and 
a magnetic balancing component eccentrically located to the side of the follower magnet opposite the drive magnet, wherein the magnetic balancing component and the drive magnet exert attractive magnetic forces on the follower magnet in opposite directions.
Regarding claim 19, and all claims dependent thereon, the prior art does not disclose, inter alia, a method of balancing a magnetic coupler, comprising: 
eccentrically locating a magnetic balancing component to the side of a follower magnet opposite a drive magnet, wherein the follower magnet is eccentrically located relative and magnetically coupled to the drive magnet so as to create an attractive magnetic normal force exerted onto the follower magnet by the drive magnet; and 
exerting an attractive magnetic force onto the follower magnet by the magnetic balancing component in a direction opposite the normal force from the drive magnet to balance the total normal force exerted onto the follower magnet.
The prior art does not disclose a magnetic coupler, or balancing method thereof, where the magnetic attractive forces are arranged as recited, in combination with the eccentric arrangement of the follower magnet, drive magnet, and magnetic balancing component.  Thus, the claimed invention is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Michael Andrews/
Primary Examiner, Art Unit 2834